Citation Nr: 1014867	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  01-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic fatigue 
syndrome secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
February 1975.  He subsequently had service in the Georgia 
National Guard in 1978, although it does not appear that he 
had any "active service" as that term is defined 
at 38 U.S.C.A. § 101(24) (West 2002).
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues listed on the title page.

In March 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The record raises a claim to reopen the issue of entitlement 
to service connection for a low back disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against a finding that hepatitis C was incurred in service 
or is otherwise due to service.  

2.  As hepatitis C has been found not to have been incurred 
in service, a claim for entitlement to service connection for 
chronic fatigue syndrome secondary to hepatitis C has no 
legal merit.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Chronic fatigue syndrome is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did not provide the Veteran with a specific 
notification regarding his claims for service connection for 
hepatitis C and chronic fatigue syndrome.  The Board finds 
the Veteran has not been prejudiced by such failure.  First, 
it is clear the Veteran has actual knowledge of the evidence 
necessary to establish his claims for service connection.  He 
has submitted multiple statements and provided testimony at 
hearings before a Decision Review Officer and the undersigned 
wherein his arguments were that he currently has hepatitis C 
and chronic fatigue syndrome, that he incurred hepatitis C 
in-service, and that chronic fatigue syndrome is secondary to 
hepatitis C.  This shows acknowledge knowledge of the 
requirements to be granted service connection.

As to VA's failure to inform the Veteran of who bears what 
responsibility for obtaining/submitting evidence, the Board 
finds the Veteran was provided this information in the August 
2006 statement of the case.  Clearly this is after initial 
consideration of the claim, but the claim was readjudicated 
in November 2009 after the Veteran had received notice.  
Thus, this failure has not prejudiced the Veteran.

VA also failed to provide notice how disability evaluations 
and effective dates are assigned in claims of entitlement to 
service connection.  The record, however, shows that any 
prejudice that failure caused was harmless, as the 
preponderance of the evidence is against the claims for 
entitlement to service connection.  Thus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA treatment records and the records relied 
upon by Social Security Administration in granting the 
Veteran disability benefits.  VA obtained a medical opinion 
in connection with the claim for service connection for 
hepatitis C.  The Board notes that it had asked the examiner, 
"Is it more likely than not, i.e., is there greater than a 
50/50 chance, that post service intranasal cocaine abuse is 
responsible for the diagnosis of hepatitis C?"  (Emphasis in 
original.)  In the October 2009 VA examination report, the 
examiner responded that it would be resorting to "mere 
speculation to state that the post service intranasal cocaine 
abuse was responsible for the diagnosis of hepatitis C."  
Such response is, arguably, a non-response.  However, the 
Board does not find that the case needs to be remanded again 
for a more definitive response or that the examiner failed to 
comply with the Board's remand instructions.  Specifically, 
the question was addressing an activity that the Veteran 
engaged in after service.  The issue before the Board is 
whether the Veteran developed hepatitis C from an activity he 
participated in during service.  If the examiner's answer 
regarding the Veteran's post service activity was positive or 
negative, it would not change the outcome of the case, as she 
specifically answered the questions involving in-service 
activities.  Other than this specific question, the physician 
answered the questions posed by the Board, and provided a 
rationale for her opinions and attached the study upon which 
her rationale was based.  Thus, the Board concludes the 
October 2009 examination was adequate and the examiner 
substantially complied with the remand instructions.  

While VA did not obtain a medical opinion per se for the 
claim involving secondary service connection for chronic 
fatigue syndrome, the medical opinion obtained for the 
hepatitis C claim is essentially a medical opinion for the 
chronic fatigue syndrome.  Had the VA examiner determined 
that the Veteran's hepatitis C was attributable to service, 
the Board would have granted service connection for chronic 
fatigue syndrome since there is a medical opinion of record 
establishing a relationship between chronic fatigue syndrome 
and hepatitis C.  

VA attempted to obtain the appellant's service treatment 
records.  A November 1999 Development Worksheet shows a 
notation that "(Personnel Information Exchange System) has 
no record of S[ervice treatment records] ever being 
requested."  In May 2000, VA requested the Veteran's service 
treatment records.  The National Personnel Records Center 
(NPRC) responded, stating that it had furnished VA with these 
records in December 1998.  In December 2001, the NPRC, 
however, indicated that its statement regarding having sent 
the service treatment records in December 1998 to VA was "in 
error."  The only records that have been associated with the 
claims file are the Veteran's service personnel records from 
both his period of active duty from 1971 to 1975 and from his 
service in the Georgia National Guard.  
 
The Veteran was able to submit a copy of his immunization 
record, which includes dates from 1971 to 1974.  He also 
submitted records involving a criminal investigation for 
wrongful possession of narcotics, which show the Veteran was 
subsequently determined to have been wrongfully charged.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service personnel records, private medical 
records, VA medical records, and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In deciding this case, the Board observes that, "[i]t is the 
responsibility of the [Board] to assess the credibility and 
weight to be given the evidence"  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  While the Federal Rules of Evidence are not 
applicable to Board decisions, those rules are helpful in 
considering how credibility is determined, and Federal Rule 
of Evidence 608(a) specifically provides that a person's 
credibility may be attacked or supported if the evidence 
refers to the person's character for truthfulness.  

In this regard, the Board's March 2009 decision went into 
detail as to why it concluded that the Veteran was not a 
credible historian.  The Board will repeat those facts here 
because that conclusion and the reasons therefore have not 
changed.  The Board acknowledges that since that 2009 
decision the appellant has argued that the conclusion is 
wrong, yet his statements do not shed any positive light on 
his credibility.  For example, the Veteran continues to state 
that he did cocaine only two to three times in his life, yet 
he was diagnosed with cocaine dependence in 1989, which 
contradicts his assertion.  The Board bases its finding that 
the Veteran is not a credible historian on multiple factors.  

At the time of the March 2009 decision, the Veteran was 
seeking service connection for a low back disability.  In the 
Veteran's February 1998 VA Form 21-526, Veteran's Application 
for Compensation or Pension, he indicated the following dates 
involving his low back: 1973, 1978, 1983, and 1991.  Only one 
of those dates was while the Veteran was in service.  At the 
November 2008 hearing before the undersigned, the Veteran 
denied any post service low back injuries.  The undersigned 
noted that a private medical record showed the Veteran had 
been involved in an automobile accident and a forklift 
accident after his discharge from service .  The Veteran 
stated he had had subsequent "flare-ups" following 
service.  See Transcript at pages 11-12.  The undersigned 
asked, "But have you had any reinjuries?  I mean, have-were 
you ever involved in a car accident or a truck accident, 
[S]ir?"  Id. at page 12.  Under oath, the Veteran responded, 
"No sir."  Id.   The undersigned asked, "[W]ere you ever 
involved in a forklift accident?"  Id.   The Veteran 
responded, "No sir."  Id.   The evidence in the record 
directly contradicts the Veteran's testimony at the hearing.  
 
For example, a February 1985 private medical record from the 
Hugheston Orthopaedic Clinic, P.C., i.e., prepared before the 
Veteran began to seek monetary compensation from VA, the 
Veteran reported a ladder had slipped out from under him and 
he fell, landing on his left hip.  He complained of low back 
pain.  A lumbar myelogram showed a herniated nucleus 
pulposus.  A private medical record from Dr. J. Kenyon 
Rainer, Sr., indicates that on February 8, 1995, it was noted 
that the Veteran "was in a car wreck a couple of weeks ago 
and has had back pain since then."  
 
March 1991 records from Dr. Rainer indicate the Veteran 
sustained a herniated nucleus pulposus from an accident at 
work.  He subsequently underwent a laminectomy later that 
month at East Alabama Medical Center .  
 
A March 1997 private medical record from Southern Surgery 
Center shows that the Veteran reported he incurred a work-
related injury on November 5, 1996, while unloading a 
forklift.  The physician noted that the Veteran had undergone 
a discectomy in 1991 and that, "Until this episode in 
November of last year, the patient ha[d] done quite well 
after th[is] procedure[]."  The record shows that the 
Veteran filed a claim for Workers' Compensation with the 
state as a result of the November 1996 injury.  See December 
1997 Georgia State Board of Workers' Compensation Notice to 
Controvert.  This is only a partial description of the 
evidence addressing the Veteran's post service back 
injuries.  Thus, the Veteran's adamant denial under oath that 
he sustained any post-service low back injuries is not 
credible.  
 
The low back is not the only subject matter about which the 
Veteran failed to tell the truth.  The Veteran is seeking 
service connection for hepatitis C.  A known risk factor for 
contracting hepatitis C is snorting cocaine.  The evidence in 
the claims file shows a past history of cocaine dependence.  
For example, a March 1989 private medical record from The 
Bradley Center shows that the Veteran had been treated in 
December 1988, in pertinent part, for cocaine dependence and 
was hospitalized again in March 1989 for a psychiatric 
disorder and polysubstance abuse.  A February 2003 VA 
outpatient treatment report shows that VA informed the 
Veteran of his positive hepatitis C screening result.  The 
registered nurse noted that risk factors included snorting 
cocaine.  Thus, the February 2003 VA treatment record is 
consistent with medical records created in 1988.  In a 
November 2004 statement, the Veteran stated he never knew 
what cocaine was, must less sniffed it.  See Notice of 
Disagreement, received November 2004.  This statement has no 
value to it since the 1989 private medical record shows he 
was diagnosed with cocaine dependence, and the Board finds no 
basis whatsoever to question the 1989 diagnosis.  

At the Veteran's Decision Review Officer hearing in April 
2006, when asked directly if he had snorted cocaine, the 
Veteran denied having done so.  See Transcript at page 6.  
Rather, he claimed he took cocaine by rubbing it on his 
gums.  Id. at page 7.  Interestingly, when the Decision 
Review Officer asked about the diagnosis of substance abuse, 
the Veteran claimed he was told to admit he had "done it 
all" because then he would be given a certain medication 
that would help him relax.  Id. at pages 4-5.  The 
undersigned asked the Veteran if he had snorted cocaine 
following his discharge from service.  See Transcript at page 
39.  The Veteran stated he could not snort cocaine because of 
his sinusitis.  Id. at page 40.  Thus, the Veteran went from 
not knowing what cocaine was to having rubbed it on his gums.
 
The Veteran's statement concerning his use of cocaine at the 
time he was informed that he was positive for hepatitis C is 
credible.  First, it is a statement against interest, and 
such statements are inherently credible.  Second, it is a 
statement made in connection with medical treatment, which 
statements are usually credible.  Third, it was stated prior 
to his filing a claim for service connection for hepatitis 
C.  Fourth, it is entirely consistent with medical records 
created in 1988/1989.  Thus, the Veteran had nothing to gain 
by admitting such past history.  Therefore, the Board 
concludes that the Veteran's denial of having snorted cocaine 
after service is not credible.
 
The Veteran has been inconsistent on facts that are not 
relevant to the claims for service connection, such as his 
level of education.  In the February 1998 VA Form 21-526, 
Veteran's Application for Compensation or Pension, the 
Veteran indicated he had a 12th-grade education.  See VA Form 
21-526 at page 8.  By signing that document, the Veteran 
attested to the information in that application as true.  Id. 
at page 10.  In the November 1998 decision from the Social 
Security Administration, the Attorney Advisor noted the 
Veteran had reported having a 12th-grade education.  In an 
October 1999 rating decision, in granting the Veteran pension 
benefits, VA noted the Veteran had a 12th-grade education.  
In a November 1999 statement, however, the Veteran reported 
leaving school in the 8th grade and had been told by the 
recruiter to say he had a high-school education.  In a June 
2002 VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, the Veteran 
indicated he had an 8th-grade education and reiterated that 
he had been told by the recruiter to state he had a 12th-
grade education.  In an August 2006 VA Form 21-8940, he 
stated he had an 8th-grade education but had received a 
"GED."  This inconsistency throughout the record only 
further supports the Board's determination that the Veteran 
is not a credible witness.  
 
Thus, throughout the record, the Veteran has shown that his 
statements and testimony cannot be trusted.  While he is 
competent to report injuries and incidents that he sustained 
and observed in service, the Board does not find his 
statements and testimony to be credible.  Again, the Veteran, 
under oath, denied facts that are independently documented in 
records, which records the Board finds are credible, 
reliable, and accurate.  Therefore, many of the statements 
and testimony from the Veteran are accorded significantly 
less and, in some cases, no probative value.  
 
Finally, in looking at his credibility, the appellant reports 
having pictures of an in-service exercise where he and 
approximately 50 other soldiers participated in an emergency 
drill where "outdated [human] blood" was put on their 
bodies.  See April 2006 hearing transcript, page 2.  The 
appellant stated, however, that these pictures were destroyed 
when his home burned down in 1984.  The Board observes, 
however, that the Veteran has somehow been able to submit 
copies of his service immunization records, yet these were 
not burned or even damaged in the house fire.  Given the 
number of inconsistencies presented by the Veteran's own 
statements, their unavailability hurts his credibility.  

Hepatitis C

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  The 
reasons follow.  
 
The foregoing discussion addressing the Veteran's lack of 
credibility is incorporated herein.  As also noted, the 
Veteran's service treatment records are not available and 
thus the Board must determine the risk factors for hepatitis 
to which the Veteran was exposed while in service.  The Board 
concedes that the Veteran received immunizations in service, 
shared razors with others, and drank alcohol and used drugs 
(but not intravenously) in service.  

As to the Veteran's other risk factors, the Board finds some 
of them not credible and concludes that the Veteran was not 
exposed to such risk factor.  For example, the Veteran has 
alleged that when doing an emergency exercise in service 
"outdated [human] blood" was put on his body from his hands 
to his shoulders in an attempt to make the situation as real 
as possible.  The Board does not believe that this occurred.  
It is possible the exercise occurred, but having outdated 
human blood placed on his body for the sole purpose of making 
the exercise believable strains credulity.  The Board rejects 
this story of the use of human blood as not remotely 
credible.  

The Veteran claims that he was exposed to human waste in 
barrels in which he disposed of it by burning it.  While it 
is possible that he did burn human waste in-service, his 
claim that he was exposed to fecal blood which got on his 
hands, boots, and clothes strains credulity.  

The Veteran claims that in-service he had an abscessed tooth 
and to treat it a military dentist used needles that were 
"laying around" the office.  While the Veteran may have had 
a tooth removed, the Board does not find credible the claim 
that the dentist used inferredly dirty needles that were 
"laying around" the office, and does not find any in-
service tooth removal to be a risk factor in this case.

Regardless whether the Veteran has used cocaine since 
service, this is not an important fact in addressing whether 
the Veteran incurred hepatitis C in service.  The Veteran has 
denied using cocaine in-service, and while the Board has 
grave issues with the Veteran's credibility, the undersigned 
will not question this assertion at this time.  Thus, for the 
purposes of this decision the Board will assume that the 
Veteran did not use cocaine in service.  Thus, at this time, 
cocaine use is not an in-service risk factor.

The Board remanded the claims to obtain a medical opinion as 
to the likelihood the Veteran's hepatitis was incurred from a 
risk factor the Veteran was exposed to while in service.  The 
Veteran has claimed that when being vaccinated by jet guns, 
he could see the blood on the needle before he was injected 
by the jet gun.  In a September 2009 VA medical opinion, the 
physician noted the risk factors the Veteran had been exposed 
to in service such as vaccinations, sharing razors and using 
alcohol or drugs (the Veteran admitting to using marijuana in 
service).  As to each of these three hepatitis risk factors, 
the examiner concluded that it was less likely as not that 
the Veteran contracted hepatitis C from these sources.  She 
attached a copy of a 2005 study entitled, "Elevated 
Prevalence of Hepatitis C Infection in Users of United States 
Veterans Medical Centers."  She noted that this study had 
been published in the medical journal, Hepatology, and stated 
the following, in part:

The study concluded among those who tested 
positive for hepatitis C antibody, 78% 
either had a blood transfusion or had used 
injection drugs.  The study did not find any 
increased prevalence or any supporting 
evidence that military[-]related exposures 
or activities[,] to include vaccinations[ 
and] sharing razors, was found to be 
associated with hepatitis C infection in the 
adjusted analysis.  Neither was there a 
strong association of hepatitis C infection 
and alcohol use.  Alcohol may predispose to 
other behaviors that may put the [V]eteran 
at high risk but the [V]eteran denied other 
high risk activities such as injection drug 
use.

Thus, the physician determined that none of the appellant's 
credible in-service risk factors caused his hepatitis C.  She 
provided a rationale for her opinions.  

The Veteran has submitted a 2006 medical opinion, wherein the 
physician, Dr. PHP, noted she had just started treating the 
Veteran for hepatitis C and the issue had been raised as to 
how he contracted it.  Dr. PHP stated the following, in part:

Basically [the Veteran] had no risk factors 
except while in the Army, he had jet 
injections.  At that time, he did mention 
that he did have some trauma from there.  It 
is possible that he could have acquired it 
from that manner.  Although the exact mode 
of acquisition is otherwise unclear to me at 
this time.

This medical opinion does not provide a nexus to service.  
The Court has held on multiple occasions that etiology 
opinions indicating only a possibility of a causal link with 
service are too speculative in nature to be afforded 
significant probative value.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as "could have been" is not probative).  Indeed, the Court 
has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet.App. 237, 241 (1993); (citing 
Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 
2 Vet.App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 
1 Vet.App. 448, 453-54 (1991).  

Not only did Dr. PHP phrase her opinion that the Veteran 
"could have acquired" hepatitis C from the jet injection, 
her point that the exact mode of acquisition was unclear 
would be equivalent to stating that the Veteran may or may 
not have acquired hepatitis C from the jet injection, which 
further supports a finding that the opinion is speculative.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).

Nevertheless, even if the Board found that the opinion 
established a nexus to service, the September 2009 VA medical 
opinion outweighs the January 2006 medical opinion.  The VA 
examiner was fully aware of the hepatitis risk factors the 
Veteran was exposed to in service and determined that they 
were all less likely as not the cause of the Veteran's 
hepatitis.  She based her opinion on a 2005 study published 
in Hepatology, which indicated that the Veteran's risk 
factors were less likely to be the cause of hepatitis.  Dr. 
PHP provided no rationale for her opinion.  

The Board acknowledges that in VBA Fast Letter 04-13 (June 
29, 2004), the Director of Compensation and Pension 
recognized that it is biologically plausible that hepatitis C 
can be transmitted from an airgun injector.  The Director 
also, however, stated that if such a relationship was found 
that it was "essential" that "the examiner provide a 
rationale as to why the examiner believes the airgun was the 
source of the veteran's hepatitis C."  There is no such 
rationale in the January 2006 letter.

Additionally decreasing the probative value of the January 
2006 medical opinion is Dr. PHP's failure to mention any 
other alleged risk factor.  The Veteran claims he shared 
razors, was exposed to blood in human feces, was exposed to 
needles laying around a dentist's office, and other risk 
factors.  Yet, Dr. PHP, mentions only the jet injections and 
states under no uncertain terms that this was the only risk 
factor to which the Veteran was exposed while in service.  
This further lessens the probative value of this medical 
opinion, as it is not based upon an accurate factual premise.  
Dr. PHP based her opinion on history reported by the Veteran, 
which history is entirely inaccurate.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises).  

The Veteran has submitted multiple copies of Board decisions 
wherein the Board granted service connection for hepatitis C 
based upon a finding that it was incurred in service via a 
jet gun.  He argues that he should be granted service 
connection for hepatitis C since that is the exact mode of 
transmission he believes he incurred the disease.  The Board 
has read through all the decisions the Veteran has submitted.  
In each case, there was competent medical evidence in the 
claims file that the veteran had incurred hepatitis C from 
the jet gun.  The Board finds that the January 2006 opinion 
is insufficient to establish a nexus to service, and even if 
it is sufficient, the more probative medical evidence refutes 
that finding.  Every case that comes before the Board is 
different, and Board decisions have no precedential value as 
the facts are unique to each case.  

The claim is denied.

Chronic fatigue syndrome

The Veteran argues that he has developed chronic fatigue 
syndrome from hepatitis C.  In a January 2006 private medical 
opinion, Dr. PHP stated that because of the Veteran's 
hepatitis C, he had chronic fatigue syndrome as well.  
However, the Board has determined that hepatitis was not 
incurred in or aggravated by service or is otherwise due to 
service.  The Veteran has not attempted to claim that chronic 
fatigue syndrome had its onset in service, and this includes 
the Board liberally reading all statements and testimony from 
the Veteran, his wife, and his representative.  Thus, because 
service connection for hepatitis C has been denied, there is 
no legal basis upon which to find that chronic fatigue 
syndrome is secondary to hepatitis C.  38 C.F.R. § 3.310.

The claim is denied.

In reaching this decision the Board acknowledges that the 
Veteran is competent to report his symptoms, his hepatitis 
risk factors, and other facts.  The Board has explained why 
many of the Veteran's statements and testimony have been 
accorded little to no probative value.  Moreover, as a lay 
person the Veteran is not competent to provide a nexus 
between the post service diagnosis of hepatitis C and service 
or the post service diagnosis of chronic fatigue syndrome and 
hepatitis, as such causations require medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for chronic fatigue 
syndrome secondary to hepatitis C is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


